Title: Memorandum Books, 1789
From: Jefferson, Thomas
To: 


          1789.
          
            
              Jan.
              1.
              
              Paid Petit servants wages and etrennes as follows
            
            
              
                wagesetrennestotal  Petit 72₶  +  24₶  =  96₶   Espagnol  60+ 12=72  Bonair 60+ 12=72  Lacroix 50+ 12=62  Nomeni 50+ 12=62  James 24+ 12=36  Garçon 15+ 12=27Sally12+12=24343+108=451 
            
          
          
          
          
            
              
              Dr.
              Cr.
               
               cash actually paid
            
            
              
              
              
              
                ₶
                      
            
            
              
              
              
              
              451
              
            
            
              by balance of Dec. 1.
              
              2400₶
              
              
              
            
            
              by Amount of acct. Nov. 30—to Dec. 27.
              
              1532–9
              
              
              
            
            
              to cash Dec. 13. 12₶—19. 120₶—26. 6₶—30. 24₶
               ₶
              
              
              
              
            
            
              162–0
              
              
              
              
            
            
              to cash now paid in part of accounts
              2000–0
              
              
               2000
              
            
            
              Balance remaining due
              1770–9
              
              
              
              
            
            
              
              3932–9
              3932–9
              
              
              
            
            
                paid Petit  for     Panthemont    for forage for December    
              
              
              
              600
              
            
            
              
              
              
              167
              
            
            
              
              
              
              
              
              3218
              
            
          
          
          
            
              
              Paid subscription for Pissot’s paper for coming year 48₶.
            
            
              
              Etrennes to the post boys 6₶.
            
            
              
              ✓
              Court fees to the servants of the Introductors & Secretary 72₶.
            
            
              
              Pd. Chanterot for a watch 240₶.
            
            
              
              Pd. for fur gloves 6₶ socks 3₶–10.
            
            
              
              5.
              
              Pd. for washing 20₶.
            
            
              
              6.
              
              Fur gloves for Patsy 6₶.
            
            
              
              7.
              
              Pd. for books 7₶.
            
            
              
              8.
              
              Gave Curé de Chaillot for the poor 42₶.
            
            
              
              Gave etrennes to Cabaret’s garçon 6₶.
            
            
              
              Pd. portage of pictures from Italy 13₶–16.
            
            
              ✓
              13.
              
               Pd. Court fees at Versailles. to wit Valet de M. Monmorin 96₶   Suisse 24  livery 24  Portier de Rayneval 24  Domestique 24  Suisses de la salle des Ambassadeurs   24  Coffeemen 48  264 
            
            
              
              Gave Curé of Chaillot for the poor 42₶.
            
            
              
              14.
              
              Pd. for books 4₶–10.
            
            
              
              16.
              
              Pd. Petit for redingcote for Patsy 72₶.
            
            
              
              17.
              
              Gave Polly 12₶.
            
            
              ✓
              18.
              
              Gave an American sailor 9₶.
            
            
              
              19.
              
              Pd. Upton on account 24₶.
            
            
              Jan.
              20.
              
              Pd. for Encyclopedie de D’Alembert 126₶ (bindg. will cost 87–15 = 213₶.
            
            
              
              24.
              
              Pd. postage 10₶.
            
            
              Feb.
              2.
              
              Recd. of Mr. Grand 5000₶. for my draught of ƒ2285–5s banco on Willinks & Van Staphorsts.
            
            
              
              Pd. Mr. Grand for Mr. Paradise 720₶.
            
            
              
              Repd. him Bondfeild’s order on me in favor of Vernon for 340₶–10 the price of 250 bottles of Sauterne bought for me of the Count de Lur-Saluce.
            
            
              
              Analysis of Petit’s accounts.
            
          
          
          
            
              
              
              Dec. 28. Jan. 3
              4—10
              11—17
              18—24
               
              Dec. 28.—
            
            
              
              
              
              
              
              
              
              Jan. 24
            
            
              
              
               17) 155₶–11 
               19) 183₶–1 
               12) 216₶  
               14) 169₶–19 
              
               62) 724–11 
            
            
              
              
              (9₶–3
              (9–13
              (18₶
              (12₶–3
              
              (11₶–14
            
            
              
              
              ₶ 
              
              ₶ 
              
              ₶
              ₶ 
              
              
              ₶ 
              
            
            
              
              Cuisine
              129–
               4
              128–
               8
              153–
              16
              139–
               3
              
              550–
              11
            
            
              
              Office
              26–
               7
              54–
              13
              62–
               4
              30–
              16
              
              174–
               0
            
            
              
              Pet. dep.
              42–
               5
              22–
               8
              59–
               4
              46–
               4
              
              170–
               1
            
            
              
              Washing
              54–
               5
              
              
              
              
              
              
              
              54–
               5
            
            
              
              Servants
              59–
              16
              
              
              26–
               8
              
              
              
              86–
               4
            
            
            
              
              Wood
              26–
               5
              24–
               0
              
              
              26–
               8
              
              76–
              13
            
            
              
              portage
              31–
               5
              111–
              13
              
              
              5–
              13
              
              148–
              11
            
            
              ✓
              Genl. post
              1–
              10
              8–
              11
              4–
               8
              9–
              15
              
              24–
               4
            
            
              
              
              370–
              17
              349–
              13
              306–
               0
              257–
              19
              
              1284–
               9
            
            
              ✓
              Paris post
              6–
               0
              9–
               0
              7–
              10
              9–
               0
              
              31–
              10
            
          
          
          
            
              Paid Petit. Servants wages. 
              Petit
              72
               
              
              
              
              
            
            
              
              Espagnol  
              60
              
              
              
              
              
            
            
              
              Bonair
              60
              
              
              
              
              
            
            
              
              Lacroix
              50
              
              
              
              
              
            
            
              
              Nomeni
              50
              
              
              
              
              
            
            
              
              James
              24
              
              
              
              cash actually paid
            
            
              
              Garçon
              15
              
              
              
               ₶
                
            
            
              
              Sally
              12
              
              
              
              343– 0
              
            
            
              
              
              
              Dr.
              Cr.
              
              
            
            
              By balance of Jan. 1.
              
              
              
              1770– 9
              
              
            
            
              By amount of accts. as above
              
              
              
              1284– 9
              
              
            
            
              To cash now paid on account
              
              
              1300– 0
              
              1300– 0
              
            
            
              Balance remaining due
              
              
              1754–18
              
              
              
            
            
              
              
              
              3054–18
              3054–18
              
              
            
            
              paid him acct. for forage of January
              
              
              
              
               171– 0
              
            
            
              paid him balance of Genen’s acct.
              
              
              
              
               734–16–3
              
            
            
              
              
              
              
              
              2548–16–3
              
            
          
          
          
            
              
              3.
              
              Gave in Charity at Versailles 6₶.
            
            
              
              6.
              (
              Pd. for a silver coffee pot 309₶  as a present for Clerissault for his trouble about the draughts & model of Capitol & prison 309₶, to be chargd. to Virginia.
            
            
              
              Pd. for mending my own coffee pot 12₶ = 321₶.
            
            
              
              Pd. for servts. 12₶.
            
            
              
              5.
              
              Gave Patsy 240₶.
            
            
              
              8.
              
              Recd. of Nuncio for ream of paper from Engld. 24₶.
            
            
              
              Pd. washing 18₶–13.
            
            
            
              
              9.
              
              Pd. Romilly for a watch for Patsy 554₶.
            
            
              
              Gave Patsy 60₶.
            
            
              Feb.
              14.
              
                £ s   Pd. D. Parker for  6. pr. shoes 2–11   thermometers  2–  7–6 = £4–18–6 = 123₶  
            
            
              
              16.
              
              Pd. Mazzei for pictures from Florence 145₶–10.
            
            
              
              17.
              
              Pd. for books 8₶ + 21₶.
            
            
              
              Pd. Chanterot 6₶.
            
            
              ✓
              19.
              
              Pd. Mr. Gardener for B. Carnes for small disbursemts. for the U.S. 75₶–9 to be charged to them.
            
            
              
              27.
              
              Pd. subscription for the Petites affiches for ensuing year frm. 9th. inst. 30₶.
            
            
              
              28.
              
              Pd. Charpentier for press on account 120₶.
            
            
              
              Pd. transportation of 248. bottles of Meursault 66₶.
            
            
              Mar.
              1.
              
              Pd. postage 10₶–2.
            
            
              
              Servts. 12₶.
            
            
              ✓
              2.
              
              Gave Mr. Grand draught on Willinks & Van Staphorsts for 2725 flor. bo. and received of him 6000₶.
            
            
              
              Repd. Mr. Grand for Mr. Paradise 480₶.
            
            
              
              ✓
              Repd. him what he had pd. Foulloy on my order 600₶. Note this was for 2. vols. of Deane’s lre. & acct. books purchased out of his hands for the U.S. and to be charged to them.
            
            
              
              Analysis of Petit’s accts.
            
          
          
          
          
            
              
              
              Jan. 25—31
              Feb. 1—7
              8—14
              15—21
               
               Jan. 25—Feb. 21
            
            
              
              
              18) 302–14 (16–16
              41) 397–7 (9–12
              11) 158–17 (14–9
              34) 509–3 (15
              
               104) 1368 (13–3
            
            
              
              Cuisine
               252–
              15  
               317–
               4  
               95–
              13  
               387–
               4  
              
               1052–
              16  
            
            
              
              Office
              49–
              19
              80–
               3
              63–
               4
              121–
              19
              
              315–
               5
            
            
              
              Pet. dep.
              48–
              12
              78–
              10
              50–
               8
              56–
              10
              
              234–
               0
            
            
              
              washing
              45–
               0
              
              
              
              
              
              
              
              45–
               0
            
            
              
              daurs.
              
              
              50–
               0
              
              
              
              
              
              50–
               0
            
            
              
              servants
              11–
               0
              
              
              14–
              16
              
              
              
              25–
              16
            
            
              
              clothes
              
              
              
              
              31–
              15–6
              
              
              
              31–
              15–6
            
            
              
              wood
              
              
              
              
              59–
              14
              
              
              
              59–
              14
            
            
              ✓
              Genl. post
              31–
               8
              15–
               5
              12–
              18
              18–
              16
              
              78–
               7
            
            
              
              
              438–
              14
              541–
               2
              328–
               8–6
              584–
               9
              
              1892–
              13–6
            
            
              ✓
              Paris post.
              9–
              
              8–
              
              22–
              
              17–
              
              
              56–
              
            
            
              
              Extras
              books 8₶
              
              
              
              
              
              
              
              8 
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              1900–
              13–6
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              Dr.
              Cr.
              
              cash actually paid
            
            
              
              
              
              
              
              
              
               ₶
            
            
              
              
              
              Servants wages as Feb. 2.
              
              
              
               343
            
            
              
              
              
              By balance of Feb. 2.
              
              1754–18
              
              
            
            
              
              
              
              By amount of accts. as above   
               ₶
              1900–13–6
              
              
            
            
              
              
              
              To cash now pd. on acct.
              2000
              
              
              2000
            
            
              
              
              
              Balance remaining due
              1655–11–6
              
              
              
            
            
              
              
              
              
              3655–11–6
              3655–11–6
              
              
            
            
              
              
              
               Pd. him for Passinge for picture frames for Cabaret  for book binding 791– 9   ✓ for Stationary to be charged to U.S.  155–14    to carry  to Panthemont   to Patsy   
              
               130
            
            
              
              
              
              
              
            
            
              
              
              
              
               947–3
            
            
              
              
              
              
               600
            
            
              
              
              
              
               500
            
            
              
              
              
              
              
              
              
              4520–3
            
          
          
          
            
              
              Pd. Sellier, Roucouniere, in full to Feb. 5. 271₶.
            
            
              
              Pd. Dupré washing 11₶.
            
            
              Mar.
              2.
              
              Pd. for a medal of Paul Jones 15₶.
            
            
              
              Pd. for a lock 7₶–10.
            
            
              
              4.
              
              Pd. Upton on account 48₶.
            
            
              
              6.
              
              Pd. Meyer for works of an alarm watch 168₶.
            
            
              
              7.
              
              Pd. Upton on account 48₶.
            
            
            
              
              10.
              
              Gave chairmen at Versailles 3₶.
            
            
              
              11.
              
              Pd. tuning harpsichord 6₶.—brass mounting 18s.
            
            
              
              13.
              
              Pd. for a pendule at the Palais royal 110₶. (shd. certainly be 210₶.
            
            
              ✓
              17.
              
              Pd. postage 2₶–8.
            
            
              ✓
              19.
              
              Pd. Clousier for printing for U.S. 14₶.
            
            
              
              22.
              
              Pd. Charpentier in full 48₶.
            
            
              
              25.
              
              Borrowed of Petit 30₶.
            
            
              
              Pd. Deltufo for books 80₶.
            
            
              
              29.
              
              Pd. for packet from Coblentz for J. Rutledge 6₶–8.
            
            
              April
              1.
              
              Analysis of Petit’s accounts
            
          
          
          
            
              
              Feb. 22—28
              Mar. 1—7
              8—14
              15—21
              22—28
               
               Feb. 22. Mar. 28
            
            
              
               16) 254–16 
               14) 191–18 
               20) 258– 9 
               18) 262–11 
               15) 223– 7 
              
                83) 1191–1 
            
            
              
              (15–18
              (13₶
              (12–18½
              (14–12
              (14–18
              
              (14–7
            
            
              Cuisine
              201–13 
              145–19 
              197–19 
              215–19 
              163– 3 
              
              
            
            
              Office
              53– 3 
              45–19 
              60–10 
              46–12 
              60– 4 
              
              
            
            
              Pet. dep. 
              58– 7 
              69–14 
              30– 2 
              23– 2 
              22– 7 
              
              
            
            
              washg.
              54– 0 
              
              
              
              
              
              54– 0 
            
            
              servts.
              
              133–10 
              99– 0 
              
              30– 0 
              
              262–10 
            
            
              clothes
              
              41–15 
              
              
              
              
              41–15  
            
            
              wood
              58–18 
              26– 5 
              92– 5 
              
              32–15 
              
              210– 3 
            
            
              Genl. Post
              9– 5 
              10–11 
              12– 6 
              10–11 
              5–16 
              
              48– 9 
            
            
              
              435– 6 
              473–13 
              492– 2 
              296– 4 
              314– 5 
              
              2011–10 
            
            
              Paris post
              8– 0 
              8– 0 
              10–10 
              7–10 
              
              
              34– 0 
            
            
              Extras
              
              
              
              books 11–18
              
              
               11–18
            
            
              
              
              
              
              
              
              
              2023– 8
            
          
          
          
            
              April
              1.
              
              Received of Mr. Grand 7000₶. for my bill on Willinks & V. Staphorsts for ƒ3179–3 Bo.
            
            
              
                Pd. Mr. Grand for Mr. Paradise  360   Pd. do. for a bill of excha. of £25. sterl. wch. I inclosed Trumbull Mar. 16.  637–3–3   Pd. do. Parent’s bill for 248 bottles Meursault   272   1269–3–3  
            
          
          
          
          
            
                 
              State of Petit’s accts.
              
              
               
              
              
            
            
              
              
              Dr.
              Cr.
              
               
              Cash actually paid 
            
            
              
              
                ₶
                ₶
              
              
              
            
            
              
              By balance of Mar. 2.
              
              1655–12 
              
              
              
            
            
              
              By cash Mar. 25.
              
               30
              
              
              
            
            
              
              By amount of accounts as above 
              
              2023– 8
              
              
               ₶
            
            
              
              To cash this day in full
              3709–0 
              
              
              
              3709– 0
            
            
              
              
              3709–0
              3709– 0
              
              
              
            
            
              
              To do. 
              for servants wages as Feb. 2.
              
              
              
              
               343– 0
            
            
              
              
              for forage for Feb. & Mar.
              
              
              
              
               357– 0
            
            
              
              
              for Sartorius for M. Limozin
              
              
              
              
               63–10
            
            
              
              ✓
              for Deaugustini for translating
              
              
              
              
               144– 0
            
            
              
              total amt. of cash now paid him 
              
              
              
              4616–10
            
          
          
            
              
              
              
              ₶
              
              
            
            
                
              ✓ 
              Note of the 63₶–10 to Limosin charge U.S. his postages 
              10–7
              }
               16–15–9
            
            
              
              
              his charges on Consulr. papers 
               6–8–9 
            
            
              
              
                of the same charge Virginia 17₶–13 his exp. on bust of M. de la Fayette
            
          
          
            
              April
              1.
              
              Pd. washing 20₶–9.
            
            
              
              6.
              
              Pd. for clothes for Sally 96₶.
            
            
              
              Pd. Guitar master for Polly 36₶.
            
            
              
              Pd. for books 8₶.
            
            
              
              8.
              
              Pd. Charpentier in full 123₶.
            
            
              
              Pd. Patsy’s manteaumaker 36f10.
            
            
              
              9.
              
              Pd. Upton for Medal boxes for United states 96₶ on acct.Pd. do.for do.——144₶. on account.
            
            
              
              12.
              
            
            
              
              Pd. Charpentier for 6. spiral springs 9₶.
            
            
              
              Pd. at Concert spirituel 6f12.
            
            
              
              14.
              
              Gave Patsy 60₶.—chairmen at Versailles 3₶.
            
            
              
              Drew on Willinks, Van Staphorsts & Hubbard for ƒ2731–5 banco in favr. of Grands to replace to them 6000₶. they had pd. the 2d. inst. to Ct. Langeac for the first and last half years of my new lease of his house.
            
            
              
              16.
              
              Pd. for clothes for Sally 72₶.
            
            
              
              17.
              
              Pd. for 8. pr. thread stockings for myself 64₶.
            
            
              
              From 14. to 17. Apr. is omitted a paiment of 274₶–16s for linen @ 6₶–5, 8₶–10, & 9₶–10 the aune bought for me by Brown au magazin Anglois rue St. Denis v. v. la rue du petit Lion. (for Patsy)
            
            
            
              
              Pd. an acct. for lawn &c. for Patsy 132₶.
            
            
              
              Recd. of Mr. Grand 3000₶.
            
            
              
              18.
              
              Pd. Frouillé 600₶. on account for Encyclopedies for Dr. Franklin, F. Hopkinson, J. Madison & myself.
            
            
              
              19.
              
              Pd. for linen for Patsy 274₶–16 (bot. by Brown.
            
            
              
              20.
              
              Pd. for lawn & cambrick for do. 332₶ (bot. by do.
            
            
              
              Pd. at Panthemont in full 625₶–15–3.
            
            
            
              
              22.
              
              Pd. Upton in full 66₶. of whch 48₶. were for M. de Corny.
            
            
              
              Gave Patsy for vales at Panthemont 81₶.
            
            
              
              Pd. for gloves 2f15.
            
            
              
              23.
              
              Pd. for taking profile 6₶.
            
            
              
              26.
              
              Pd. Pelletier old acct. 41₶–4 + new acct. 16₶–16 = 57₶.
            
            
              
              Pd. making clothes for servts. 23₶.
            
            
              
              28.
              
              Gave chairmen at Versailles 2₶–8.
            
            
              
              29.
              
                 ₶   Pd. Dupré 5. weeks board of Sally       105   washing &c. 41–9146–9 
            
            
              
              Pd. Frouillé for 31st. livraison of Encyclopedie 21₶.
            
            
              
              Pd. for profile 30₶ books 2f8.
            
            
              
              30.
              
              Pd. Noseda for set of reading glasses 72₶.
            
            
              
              Pd. Concert at Pantheon 6₶.
            
            
            
              May
              1.
              
              Analysis of Petit’s accounts
            
          
          
          
            
              
              Mar. 29. Ap. 1.
              5—11
              12—18
              19—25
               
               Mar. 29. Ap. 25.
            
            
              
              13) 117₶(
              35) 328–10(
              21) 127–2(
              36) 291–9(
              
               105) 864 (8₶–4½
            
            
              Cuisine
              101–15 
              257– 4 
              90– 4 
              227– 7 
              
              676–10  
            
            
              Office
              15– 5 
              71– 6 
              36–18 
              64– 2 
              
              187–11  
            
            
              Pet. dep.
              69– 4 
              22–15 
              91– 6 
              123– 0 
              
              306– 5  
            
            
              washing
              54–13 
              
              
              
              
              54–13  
            
            
              servts.
              52– 2 
              
              
              
              
              52– 2  
            
            
              Patsy
              
              
              14– 5 
              16–10 
              
              30–15  
            
            
              wood
              31–19 
              26– 5 
              31–19 
              
              
              90– 3  
            
            
              furniture
              
              
              88    
              
              
              88–   
            
            
              portage
              29– 8 
              
              
              22– 3 
              
              51–11  
            
            
              Genl. post
              26–19 
              11–18 
              35–12 
              20– 0 
              
              94– 9  
            
            
              Extras
              
              books 12₶
              
              books 24₶
              
              36    
            
            
              
              381– 5 
              401– 8 
              388– 4 
              497– 2 
              
              1667–19  
            
            
              Paris post
              7–10 
              8–  
              11–  
              8–  
              
              34–10  
            
          
          
          
            
              May
              1.
              
              Recd. of M. de Corny 48₶. (See ante Ap. 22.)
            
            
              
              Recd. of Grand & co. 6000₶. for my bill on Willinks, V. Staphorst & Hubbard for ƒ2731–5.
            
            
              
              Pd. Grand & co. for Mr. Paradise 360₶.
            
            
              
              Repd. them the 3000₶. recd. ante Apr. 17.
            
            
              
              2.
              
                ₶   Paid Petit  for servants wages as Feb. 2. 343   amount of accts. as above 1667–19  forage for April 195–  Serrurier’s account (Bataille)      32–9  Vitrier’s acct. (Rigault) 10–12  Menuisier’s do. (Lamy) 215–17  Taylor’s (Hubner) 431–7–6   2896–4–6   Charron’s do. 34–  2930–4–6  recd. from Petit back again for an error8–2922–4–6 
            
            
              
              Pd. for muslin gown for Patsy 42₶.
            
            
              
              Pd. Petit for calico for Patsy 37₶–16.
            
            
              
              Pd. Balbatre a month’s lessons to my daurs. on the harpsichord 144₶.
            
            
            
              
              Pd. guitar master a month 36₶.
            
            
              
              5.
              
              Gave Patsy 60₶.—servts. 12₶.
            
            
              
              7.
              
              Pd. for a whip for Patsy 12₶.—pd. for buckles 9₶.
            
            
              
              8.
              
              Gave Polly 6₶.
            
            
              
              10.
              
              Pd. sewing acct. for Patsy 24₶.
            
            
              
              Pd. Polly’s Spanish master a month 36₶.
            
            
              
              11.
              
              Recd. of Mr. Grand 2500₶.
            
            
              
              Paid for silks for Patsy 229₶–10.
            
            
              May
              11.
              
                ₶   Pd. Petit for  Cabaret. bookbinding in full 257–15   Chanterot. watch work in ful 393–   Metman. Patsy’s taylor 303  Abbema & co. by order of Cathalan   152  1105–15  
            
            
              
              Note this paiment to Abbema is for Mr. Drayton of S. Carolina for trees, to be credited against the 726₶. recd. by me July 12. 1789. for Agricultural society of S. Carola.
            
            
              
              13.
              
              Pd. for books 5f8—for watch chains 11f4.
            
            
              
              15.
              
              Pd. for tuning & quilling the harpsichord 12₶.
            
            
              
              16.
              
              Pd. Patsy’s flower mistress 187₶–11.
            
            
              
              17.
              
              Pd. for shoes for Patsy 106₶.
            
            
              
              Pd. for stays for do. 84₶.
            
            
              
              Credit U.S. 509₶–10–7 for my draught of 237–6 on Willinks, V. Stap. & Hub. in favr. of V. Stap. & Hubard. Note ƒ170–15 of this was to pay Van Damme for books.
            
            
              
              19.
              
              Pd. for ink pots 4f16.
            
            
            
              
              20.
              
              Pd. portage of books from London 62₶.
            
            
              
              25.
              
              Pd. making clothes for Sally 25₶–2.
            
            
              
              27.
              
              Pd. for reading desk 7f4.
            
            
              
              Pd. at Concert at Pantheon 6₶.
            
            
              
              29.
              
              Pd. Donnet for a hat for myself 24₶.
            
            
              
              Pd. do. for do. for Patsy & Polly 42₶.
            
            
              
              Gave Patsy 72₶.
            
            
              
              30.
              
              Pd. Balbatre a month’s teaching 144₶.
            
          
          
          
            
              
              Apr. 26. May 2
              3—9
              10—16
              17—23
              24—30
               
              Apr. 26.—May 30
            
            
              
              25)
              28)
              33)
              35)
              28)
              
               149) 1524₶–8–6 (10₶–5
            
            
              
              ₶   
              ₶  
               ₶
               ₶
              ₶  
              
              
            
            
              Cuisine
               280– 1 
              192– 6
              245– 5
              246– 1–6
              214–14
              
              
            
            
              Office
              78–19 
              54–18
               70– 2
               66– 6
              75–16
              
              
            
            
              Pet. dep.
              67–14 
              35–14
               94–15
               51– 1
              147– 2
              
              
            
            
              servts.
              
              43–18
               90–15
               15–10
              
              
              
            
            
              daughtrs.
              44–17 
              40–10
               74–13–6
               16– 9
              
              
              
            
            
              wood
              
              31–19
              
              
              
              
              
            
            
              furniture
              
              53– 2
              
              
              
              
              
            
            
              portage
              36–16 
              
              
               14–13
              
              
              
            
            
              Extras
              
              
              
              books 8₶
              
              
              
            
            
              Genl. post
              15– 3 
              10–13
               11–5
                9–02
              13– 7
              
                59–10
            
            
              
              523–10 
              463– 0
              586–15–6
              427– 2–6
              450–19
              
               2451– 7
            
            
              Paris post
              13–10 
              6– 0
               4– 0
               8– 0
              9–10
              
                41–
            
          
          
          
            
              June
              1.
              
              Paid the Guitar master 36₶.
            
            
              
              2.
              
              Recd. of Messrs. Grand & co. 6000₶. for my bill on Willinks Van Staph. & Hubard for 2700 ƒ. Bo.
            
            
              
              Repd. Messrs. Grand the 2500₶. recd. ante May 11.
            
            
              
              Pd. Petit for servts. wages as Feb. 2. 343₶.
            
            
              
              3.
              
                 ₶Pd. De Lorme for package of bust of M. Fayette219–10Pd. Odiot for a coffee pot as a present to Clerissault for his assistance about the draughts & model of Capitol & prison 423– Charge these two articles to the state of Virginia  642–10  Pd. Petit for Odiot to correct error of  ₶  addn. in my acct. Feb. 6. 100        for do. for pr. gobelets &c. 229 329– for Delorme for packing my busts103–81074–18Pd. Petit for forage of May186–Pd. do. sempstress’s acct. for Patsy68–101329–8Pd. do. in part of amount of his accts. ante1251–72580–15 
            
            
              
              Remains due to him 1200₶.
            
            
              
              Gave Patsy 60₶. Polly 6₶.
            
            
              
              Pd. for servts. 12₶.
            
            
              
              4.
              
              Gave Mr. Paradise order on Mr. Grand for 360₶.
            
            
              
              8.
              
              Pd. Madme. La Croix washing 39₶–2.
            
            
              
              Exp. at Versailles 2₶–8.
            
            
              
              9.
              
              Do. 3₶.
            
            
              
              10.
              
              Do. 2₶–8.
            
            
              
              12.
              
              Do. 2₶–8.
            
            
              
              13.
              
              Do. 2₶–8.
            
            
              
              14.
              
              Exp. at Desert 6₶. books 22₶–16.
            
            
              
              15.
              
              Pd. for pocket book for Patsy 30₶. cane 1₶–4—book 3₶.
            
            
            
              
              16.
              
              Exp. at Versailles 2₶–8—books 3₶.
            
            
              
              17.
              
              Drew on Willinks & V. Staphorsts & Hubard for ƒ2693–13 banco in favor of Mr. Short, which being for arrears of his salary need not be carried into my account.
            
            
              
              18.
              
              Pd. for 2. lawn cloaks for Patsy 84₶.
            
            
              
              Pd. Frouillé for 32d. livraison of Encyclopedie 32₶.
            
            
              
              Pd. for books 6₶–8.
            
            
              
              22.
              
              Do. 5₶–14—24. Do. 1₶–16.
            
            
              
              25.
              
              Exp. at Versailles 3f.
            
            
              
              26.
              
              Books 8₶.—pd. Balbatre a month 144₶.
            
            
              
              28.
              
              Pd. mathemat. instruments to Barradell l’ainé 42₶.
            
            
              
              30.
              
              Pd. for a ring for Patsy 48₶.
            
            
              July
              1.
              
              Analysis of Petit’s accounts
            
          
          
          
            
              
              
              May 31. June 6
              7—13
              14—20
              21—27
               
              May 31—June 27.
            
            
              
              
              24)
              39
              30
              31
              
              124) 1341–12 (10–16
            
            
                    
              Cuisine
                224– 3 
              237– 1
              246–11
              309–12
              
              
            
            
              
              Office
              82– 8 
               88–12
               69– 3
               84– 2
              
              
            
            
              
              Pet. dep.
              73– 2 
              120–18
               27–
              124– 1
              
              
            
            
              
              servts.
              
              
              
               15–
              
              
            
            
              
              daurs.
              18–  
               27–
              119–12
               24–
              
              
            
            
              
              portage
              
              
               28–10
              
              
              
            
            
              
              Genl. post
              38–13 
               18– 4
               31–10
               6–19
              
                95–6
            
            
              
              
              436– 6 
              491–15
              522– 6
              563–14
              
               2014–1
            
            
              
              Paris post
              7–10 
               8–
               9–10
               6–
              
                31–0
            
          
          
          
            
              July
              1.
              
              Pd. Fraser for 2. quarts grass seed 96₶.
            
            
              
              Drew on Messrs. Will. Van Staph. & Hubard for ƒ2693–15 banco in favor of Grand & co. & recd. for the draught 6000₶.
            
            
            
              
              Repd. Grand for Mr. Paradise order of June 4. ante 360₶.
            
            
              
              Repd. Grand for bill of excha. of £12. sterl. sent to Trumbull 310₶.
            
            
              
              Pd. Frouillé in full 1456₶–6. Several articles of this is for J. Madison.
            
            
              
              Gave Patsy 60₶.—Polly 6₶.
            
            
              July
              2.
              
              Pd. Guitar master 36₶.
            
            
              
              Gave in charity 15₶.
            
            
              
              State of Petit’s accounts
            
          
          
          
            
              
              
               Dr.
              Cr.
               
               Cash actually pd.
            
            
              
              
              
               ₶
              
              
            
            
                
              By balance of June 3.
              
              1200– 0
              
              
            
            
              
              By amount of accounts of July 1.
              
              2014– 1
              
              
            
            
              
              By pd. for wine of Rochegude
              
              150–19
              
               ₶
            
            
              
              To cash now paid on acct.
               2165–0
              
              
               2165– 0
            
            
              
              Balance remaining due
               1200–0
              
              
              
            
            
              
              
              
               3365–0
              3365– 0
              
              
            
            
              
              To cash 
              for servts. wages
              
              
              
                343– 0
            
            
              
              
              for forage for June
              
              
              
                186– 0
            
            
              
              
              for Cabaret bookbindg.
              
              
              
                125–17
            
            
              
              
              for Mme. Leroy (flower mistress) 
              
              
              
                183– 1
            
            
              
              
              
              
              
              
               3002–18
            
          
          
            
              July
              2.
              
              Pd. for a gown for Patsy 31₶–10.
            
            
            
              
              3.
              
              Gave Houdon order on Mr. Grand for 1000₶. for busts made for me.
            
            
              
              Pd. for books 5₶–8.
            
            
              
              4.
              
              Recd. from Gatteaux 76₶. which had been overpaid him by Mr. Grand on acct. of the U.S. for medals. Credit it to U.S.
            
            
              
              Pd. do. for silver medal of Genl. Gates 26₶–4–9 for U.S.
            
            
              
              Charge U.S. also the silver medal of Genl. Greene for which I pd. 31₶–16 ante 1787. Feb. 22. & which I now put into their collection.
            
            
              
              9.
              
              Pd. Charpentier 6₶. pd. for books 9₶—for inkpot 24s.
            
            
              
              11.
              
              Lent Mr. Paradise 144₶.
            
            
              
              14.
              
              Gave in charity 3₶.
            
            
              
              15.
              
              Gave in charity at the Bastille 6₶.
            
            
              
              16.
              
              Pd. Mlle. Omont for Patsy’s acct. in part 600₶.—pd. for fruit 17s.
            
            
              
              17.
              
              Pd. expences to Bastille 2₶.
            
            
              
              20.
              
              Pd. seeing Bastille 6₶.—renewed sbscrptn. Point du jour 6₶.
            
            
              
              23.
              
              Gave charity 3₶.
            
            
              
              24.
              
              Pd. for a table en pupitre 36₶.
            
            
            
              
              28.
              
              Pd. postage of Mr. Jay’s lre. &c. of Mar. 9. 115₶.
            
            
              
              29.
              
              Pd. for marble table 54₶.
            
            
              
              31.
              
              Pd. Upton for case for 11. medals for U.S. 24₶.
            
            
              Aug.
              1.
              
              Analysis of Petit’s accts.
            
          
          
          
            
              
              
              June 28. July 4
              5—11
              12—18
              19—25
               
                June 28—July 25
            
            
              
              
              37)
              23)
              24)
              36
              
               120) 1331–3 (11–2
            
            
                    
              Cuisine
              482–16 
              158–15–6
              143–10
              265– 7
              
               1050– 8–6
            
            
              
              Office
              103– 2 
               36–15
               77– 4
               63–14
              
                280–15
            
            
              
              Pet. dep.
              377– 6 
              214– 4
              108–19
              137– 2
              
                837–11
            
            
              
              Genl. post
              38– 8 
               7–13
               44– 2
               2–16
              
                92–19
            
            
              
              
              1001–12 
              417– 7–6
              373–15
              468–19
              
               2261–13–6
            
            
              
              Paris post
              7–10 
               9– 0
               8– 0
               6– 0
              
               30–10
            
          
          
          
            
              Aug.
              1.
              
               Drew on Willinks, V. Stap. & Hubbard for ƒ2687–10   ₶ bo. and received for it of Mr. Grand 6000₶.6000Borrowed of Mr. Grand1000  ₶7000   Pd. Mr. Grand for Mr. Paradise furnd. July  1080  Pd. do. my ord. of July 3. in favr. Houdon 1000 Pd. him for a bill of excha. of £124. on London which I am to remit to A. McCaul in part of  my old debt to Kippen & co. &c. 3195–14  Recd. cash 1724– 6 7000  
            
            
              
              Pd. Balbatre his month 144₶.
            
            
              
              Pd. for books 1₶–10.
            
            
              
              2.
              
              Gave Patsy 72₶—Polly 6₶.
            
            
            
              
              State of account with Petit
            
          
          
            
              
              
               Dr.
               Cr.
              Cash pd.
            
            
                 
              By balance of July 1.
              
              1200
              
            
            
              
              By amount of accts. of Aug. 1. 
              
              2261–13–6 
              
            
            
              
              To cash now paid on acct.
               600– 0
              
               600– 0
            
            
              
              Balance remaining due
              2861–13–6
              
              
            
            
              
              
              3461–13–6
              3461–13–6
              
            
            
              
              Pay him now 
              for servts. wages 
              
              
               343– 0
            
            
              
              
              for Mlle. Omont. balance of her acct.
              
               268– 1–6
            
            
              
              
              for washing
              
              
                37–18–
            
            
              
              
              
              
              
              1248–19–6
            
          
          
          
            
              
              Repd. Mr. Short for macaroni machine and vase 61₶–3.
            
            
              
              Pd. for pamphlets 12s.
            
            
              
              Pd. guitar master 36₶.—washing for the girls 45₶.
            
            
              
              3.
              
              Pd. for prints 36s.
            
            
              
              Patsy 96₶.
            
            
              
              5.
              
              Pd. for walking stick 9₶.
            
            
              
              Drew on Will. V. Staph. & Hub. for ƒ268–15 in favr. Grand & co. for Mr. Short for his salary, so need not be entd. in my acct.
            
            
              
              6.
              
              Pd. for books 10₶.—hatband &c. 3₶–12.
            
            
              
              7.
              
              Pd. for books 3₶.
            
            
              
              17.
              
              Recd. from Grand 1500₶.
            
            
              
              Pd. Petit 1000₶.
            
            
              
              Pd. for Point du jour 6₶.
            
            
              
              18.
              
              Pd. Prevost for Konig of Strasbg. for books 135₶–5.
            
            
              
              19.
              
              Pd. for an Ottomane of velours d’Utrecht 96₶.
            
            
              
              21.
              
              Recd. from Grand 500₶.
            
            
              
              Pd. Brown for linen 281–2.
            
            
              
              Pd. for dimity for Patsy 16₶–5.
            
            
              
              Gave David Barrett a poor American 6₶.
            
            
              
              Gave for widows of those who were killed in taking the Bastille 60₶.
            
            
              
              Pd. for 9 skins of false Marocco red basanne 22₶–10.
            
            
            
              Aug.
              22.
              
              Pd. for pamphlets 1f16—gloves 2₶–10.
            
            
              
              24.
              
              Pd. for books 9₶–16.
            
            
              
              28.
              
              Do. 21₶–12—mending watch 1f4.
            
            
              
              29.
              
              Pamphlets 18s.
            
            
              
              31.
              
              Pd. J. Trumbull for candlesticks & boots on acct. 324₶.
            
            
              Sep.
              1.
              
              Drew on Will. V. Staph. & Hub. for ƒ2687–10s banco & recd. from Grand & co. 6000₶.
            
            
              
              Repd. Grand & co. what I had borrowed ante Aug. 1. 17. 21. = 3000₶.
            
            
              
              Pd. Petit balance due him ante Aug. 2. 17. 1861₶–13–6.
            
            
              
              Pd. forage of Aug. 177₶.
            
            
              
              Pd. Petit for servts. 343₶.
            
            
              
              Gave Patsy to buy sundries 216₶.
            
            
              
              Gave Polly 6₶.
            
            
              
              3.
              
              Pd. for 33d. livraison of Encyclop. 25₶–10.
            
            
              
              Pd. guitar master 36₶—gave Patsy 60₶.
            
            
              
              4.
              
              Pd. Clousier printing for U.S. 20₶.
            
            
              
              5.
              
              Pd. Balbatre 144₶.
            
            
              
              Gave Blanc order on Grand for 304₶–10 for 6 officers fusils for U.S.
            
            
              
              7.
              
              Pd. for a watch chain 9₶.
            
            
              
              8.
              
              Pd. for pamphlets 1f16.
            
            
              
              9.
              
              Recd. of Grand 1000₶.
            
            
              
              Pd. Pelletier apothecary 39₶–4.
            
            
              
              14.
              
              Recd. of Grand bill of Exchange on Tessier for £10. sterl. & inclosed it to Trumbul = 263₶.
            
            
              
              15.
              
              Pd. Cabaret in full 136₶–16.
            
            
              
              Pd. Mlle. Omont in full 296–17–6.
            
            
              
              Pd. Mahieu tapissier for covering fauteuils &c. lookg. glass 263₶–3.
            
            
            
              
              Pd. Vitrier 20₶–8.
            
            
              
              17.
              
              Pd. for two medallions 18₶.
            
            
              
              19.
              
              Pd. for guitar strings 7₶–6—for music 10₶–10.
            
            
              
              Pd. Jourdan dentist 48₶.
            
            
              
              Drew on Will. V. Stap. & Hub. in favr. Grand for Mr. Short’s salary 268₶–15. not to enter into my acct.
            
          
          
          
            
              
               
              Jul. 26. Aug. 1.
              2—8
              9—15
              16—22
            
            
              
              
              35) 407–7 (11–13
              33) 281–7 (8–10
              34) 304–14 (9
              36) 415–14 (11–11
            
            
              Cuisine
              
                 324–18
              221– 5  
              214– 9 
              316–12   
            
            
              Office
              
                 82–19
              60– 2  
              90– 5 
              99– 2   
            
            
              Pet. dep.
              
                 82– 0
              120–17  
              101– 9 
              48–13   
            
            
              Genl. post
              
                  8– 1
              15–10  
              8–12 
              10–14   
            
            
              
              
                 497–10
              417–14  
              414–15 
              475– 1   
            
            
              Paris post
              
                  8
              10     
              9–   
              9    
            
          
          
          
          
            
              23—29
              30—Sep. 5
              6—12
              13—19
               
              Jul. 26—Sep. 19
            
            
              42) 361–17 (8–12
              22) 305–7 (13–18
              29) 279–19 (9–13
              33) 358–4 (10–17
              
              264) 2590–9 (9–16
            
            
              274–15  
              247– 0   
              207– 8   
              254–     
              
              
            
            
              87– 2  
              58– 7   
              72–11   
              104– 4   
              
              
            
            
              79–15  
              124– 4   
              356–11   
              136–11   
              
              
            
            
              19– 7  
              9–10   
              16– 9   
              21–17   
              
              110– 0   
            
            
              460–19  
              439– 1   
              652–19   
              516–12   
              
              3874–11   
            
            
              7     
              10–10   
              9      
              6     
              
              68–10   
            
          
          
          
            
              Sep.
              22.
              
              Recd. of Grand 6000₶.
            
            
              
               Pd. Petit the following accts. viz.   ₶  Blanchisseuse 61–13  Cordonnier 165–  Coturiere 79–10  Doreur 98–  Froullé 201– 9  Menuisier 67–  Marchde. des modes 175–  Sellier 296–16 ₶  Serrurier 166–151311–3  Pd.him also packg. expences & transportn.  for Dr. Franklin’s box of books12– 6P. Jones 4. boxes of busts25– 4J. Madison’s box of books10– 4Virginia. pedestl. of Fayette’s bust16– 4U.S. box of fusils12– 2for myself93–18 245–18Pd.him balance ante Sep. 19. in full3874–115431–12 
            
            
              
              Gave Patsy 60₶.—Polly 6₶.
            
            
              
              Pd. Petit for stores furnished by Piebot 299₶–15.
            
            
              
              Pd. Pelletier Apothecaire 13₶–6.
            
            
              
              23.
              
              Gave Thos. Walter a poor American 6₶ servts. 21₶.
            
            
              
              24.
              
              Recd. of Grand 1432₶–10 which with the other monies furnished ante Sep. 5. 9. 14. & 22. make 9000₶. Gave him bill on Will. V. Staph. & Hubard for 4031ƒ 8s banco.
            
            
              
              Pd. Balbatre month’s wages 144₶ + bill for music 124₶.
            
            
              
              Pd. Dancing master 192₶.
            
            
              
              25.
              
              Pd. servts. wages 343₶.
            
            
              
              26.
              
              Put into Petit’s hands for travelling expences 402₶.
            
            
              
              Left Paris.
            
            
              
              Lodged at Vernon.
            
            
              
              27.
              
              Lodged at Bolbec.
            
            
              
              Pd. Petit towards travelling expences 24₶.
            
            
              
              28.
              
              Arrived at Havre.
            
            
              
              Pd. Petit towards travelling expences 24₶.
            
            
            
              
              Recd. of Begouen Demeaux & co. on acct. Mr. Grand 480₶.
            
            
              
              Pd. Petit 120₶.—gave charity 3₶.
            
            
              
              29.
              
              Recd. of Begouen Demeaux & co. on acct. Mr. Grand 1200₶.
            
            
              
              30.
              
              Pd. Petit 48₶.
            
            
              Oct.
              1.
              
              Pd. Petit 72₶.—pd. shoes for Patsy 21₶.
            
            
              
              3.
              
              Pd. Petit 48₶.
            
            
              
              4.
              
               Analysis of Petit’s accts. ₶    Cuisine Sep. 20.—25 (27 persons)   292– 9  Office 68– 6 ₶  Pet. depences 430–14791–9   he had paid as follows. Velvet to line medal case. U.S.15–6guitar master30–Mlle. Omont in full107–6Flower mistress72–forage for July215–16do. for September187–Sellier88–7Coeffeur147–readg. table from the Salle des ventes36–travelling expences to Havre66–15General postage10–3Paris post. Nomeny crossg. water 6. months 6₶ 6–1773–2do. Paris postage 8₶. 
            
            
              
              Pd. coffeeman 14₶–8.
            
            
              
              Recd. of Begouen Desmeaux & co. on acct. of Grand 1120₶.
            
            
              
              Gave Patsy 6₶.—pd. Petit 24₶.
            
            
              
                Gave Petit order on Grand & co. for ₶  amt. of accts. as above1773– 2   to reimburse a sum he lost formerly  600     a present for his extraordinary trouble    240–    whole amount of order2613– 2 
            
            
              
              Pd. him cash for balance of a supplementory acct. 115₶–16.
            
            
              
              Pd. entertt. at l’Aigle d’or 251₶–7 (Note le Bienvenu chez Durand. grande rue is the best hotel).
            
            
              
              Pd. St. Louis (valet de place) 21₶.
            
            
              
              Pd. carrying baggage to waterside 3₶.
            
            
              
              5.
              
              Pd. port charges of vessel 31₶–13.
            
            
              
              Pd. Monsr. de la Motte transportation & charges of baggage from Paris to Havre in part 432₶.
            
            
            
              
              Pd. Mr. Cutting postage 4₶–17s—pd. for map 3₶.
            
            
              
              Pd. entertt. at l’Aigle d’or 38₶–16.
            
            
              
              Pd. for provisions 21₶–15—carriage 6₶—servts. 16₶.
            
            
              
              Carrying baggage 15s.
            
            
              
              Pd. M. de la Motte balance baggage from Paris to Havre 92₶–9.
            
            
              
              Recd. of Begouen Demeaux & co. for Grand & co. 200₶.
            
            
              
              Pd. for provisions 6₶.
            
            
              
              7.
              
              Pd. for a chienne bergere big with pup 36₶.
            
            
              
              Gratuity to the person who brought her 9₶.
            
            
              
              Pd. entertt. at the Aigle d’or 60₶–3s.
            
            
              
              Pd. Petit 23₶–9s.
            
            
              
              8.
              
              Left Havre at half before one oclock in the morning on board the packet Anna Capt. Wright.
            
            
              
              9.
              
              Arrived at Cowes at half after two in the morning.
            
            
              
                          Sterling money
            
            
              
              Pd. boathire 1/—muslin for Patsy 8/.
            
            
              
              Pd. Capt. Wright my passage £10–10. vales to his men 20/.
            
            
              
              10.
              
              Pd. for bole Armenic 1/4.
            
            
              
              11.
              
              Pd. expences at Newport & Carybrook castle 5/.
            
            
              
              Pd. for books at Newport 5/.
            
            
              
              12.
              
              Pd. for shoes for Polly 4/ half galoches for Patsy 4/.
            
            
              
              Pd. for paper 3/8—washing 4/9½.
            
            
              
              13.
              
              Pd. for trifles 2/4½—spices, brushes &c. 35/5.
            
            
              
              14.
              
              Pd. for tape &c. for Patsy & Polly 3/.
            
            
              
              Note Louis pass in London for 19/. They pass for the same here, & the ecu for 2/4½.
            
            
            
              
              15.
              
              Pd. postage 1/3—altering boots 5/6—boathire 4d.
            
            
              
              Note the pedestal of the bust of the M. de la Fayette is about 110 of my baggage. Therefore charge state of Virginia transportation from Paris to Havre, Cowes & Norfolk pro rata with that viz. 56₶ + 6₶ + 50₶ = 112₶.
            
            
              
              16.
              
              Servants 36/—honey 2/ ferrge. 3d.
            
            
              
              17.
              
              Inkpot 1/3 ferrge. 3d.
            
            
              
              18.
              
              Pd. washing 23/0.
            
            
              
              19.
              
              Recd. of Mr. Aldjo £40.
            
            
              
              Pd. Ayrton bedding &c. £16–11–2½—pd. for silk 4/8.
            
            
              
              Pd. for pomatum 3/.
            
            
              
              Pd. entertt. at Fountain inn (Mrs. Syms) £14–8–1.
            
            
              
              20.
              
              Pd. for wafers & wax 1/9—gave Patsy 21/ gave Auldjo’s gardener 10/6.
            
            
              
              21.
              
              Sent to Grand & co. letter of credit on Will. V. Staph. & Hub. for ƒ2800 Bo.
            
            
              
              Pd. Washballs 14d.
            
            
              
              Pd. barber 10/6—washing 8/2.
            
            
              
              Gave Patsy 2/.
            
            
              Oct.
              21.
              
              Recd. of Mr. Auldjo cash £9–0–6.
            
            
              
                State of accts. with Mr. Auldjo.Dr. Cr.  £sd    By cash 19th. & 21st. 49–0–6    By freight, duties, fees, charges pd. for me 13–11–6    By ship provisions bot. for me 48–13   By price of passage on board Clermont 105–0   To J. Trumbull’s order on him 6–5   To my bill on Will. V. Staph. & Hubard 210–0  216–5 216–5 
            
            
              
              Note Credit U.S. my bill this day drawn on Willinks V. Staphorst & Hubard in favr. Thos. Auldjo for £210. as above.
            
            
            
              
              22.
              
              Pd. for washbasons 3/6—mending watch 7/6.
            
            
              
              Gave James 5/—servts. at Fountain inn 21/.
            
            
              
              Pd. entertt. at Fountain inn £7–11–4.
            
            
              
              Pd. for pillows 17/—pd. butcher’s meat 25/.
            
            
              
              Embarked at noon on board the Clermont for Norfolk.
            
            
              
              Gave boatmen 4/.
            
            
              
              Came to anchor in the evening off Yarmouth.
            
            
              
              23.
              
              Weighed anchor from Yarmouth at daylight.
            
            
              
              Pd. Pilot postage of a letter 1/.
            
            
              
              Notes of our voiage
            
            
              
                Oct.   Latit.   time from Paris by watch   29 46° – 27′  30 45–27  31. 44–24  Nov.   1. 43–36   2. 43–17   3 42–21H. M.    4 41–262 – 35    6 40–372 – 48    8 38–42   9 38– 53 – 35   10 3 – 49   12. 36–524 – 11   13. 36– 54 – 28   14. 35–574 – 37   15 35–484 – 44   16 35–404 – 56   18. 36– 45 – 8½   19. 37– 95 – 19   20 37–15  21 37–215 – 13½ 23landed at Norfolk a quarter before one P. M. 
            
            
              
                       Virginia money Dollars
            
            
              Nov.
              24.
              
              Pd. Pratt for sundries 17/8 = 2.95.
            
            
              
              Gave him 38/4 = 6.34.
            
            
            
              
              Pd. a taylor for blue broadcloth coat £5–4 = 17.33.
            
            
              
              Gave James to pay for use of hamac 6/3 = 1.04.
            
            
              
              Pd. for watch chrystal 2/3 = .33.
            
            
              
              26.
              
              Gave Maria 1/3 = .2.
            
            
              
              Pd. mendg. Phaeton box 6/ = 1.
            
            
              
              Lent——Goode overseer of Southgate near Richmd. 55/ = 9.16.
            
            
              
              Pd. washing 11/ = 1.83.
            
            
              
              26.
              
              Gave vales on board ship 10/3 = 1.7.
            
            
              
              27.
              
              Pd. washing 45/6—boatmen 11d—Maria 1/6.
            
            
              
              28.
              
              Pd. for pineapples 6/—book 6/.
            
            
              
              29.
              
              Pd. boatmen &c. 4/—barber 9/9.
            
            
              
              Pd. entt. at Lindsay’s coffee house £9.
            
            
              
              Pd. Capt. Maxwell ferrge. £3–18.
            
            
              
              Vales to servts. 10/6—boatmen to Mr. Cary’s 12/.
            
            
              
              30.
              
              Pd. entt. of servant at Hampton 7/.
            
            
              
              Pd. repair of carriages 4/—gave servts. 3/.
            
            
              Dec.
              1.
              
              Gave servts. at Mr. Cary’s 12/3—oats at Halfway house 2/6.
            
            
              
              2.
              
              Gave postillions at Wmsburg. 12/.
            
            
              
              Pd. portage of baggage from Hampton to Richmd. by stage £4–6.
            
            
              
              3.
              
              Pd. expresses 12/—gave George Lafong in charity 12/.
            
            
              
              Pd. James small expences 9/6.
            
            
              
              4.
              
              Pd. barber 6/—entt. Southall’s £5–11–6—servts. 3/9.
            
            
              
              Pd. oats &c. at Chiswell’s ord. 6/.
            
            
              
              5.
              
              Pd. lodging & entt. at New Kent C. H. £2–12 servts. 2/6.
            
            
              
              Pd. oats &c. at Frazer’s 5/.
            
            
              
              Pd. barber at Richmond 1/6.
            
            
              
              6.
              
              Gave Colo. Burwell’s postillions £3–2–8.
            
            
              
              Pd. barber 1/6—Patsy 12/.
            
            
            
              
              7.
              
              Gave James 26/8.
            
            
              
              Pd. Capt. Terrant bringing baggage from Norfolk £4–7.
            
            
              
              8.
              
              Pd. Quarrier reprs. of carriage 8/—entt. Formicola’s £4.
            
            
              
              Barber 1/6.
            
            
              
              9.
              
              Pd. Davis for laws & journals 53/4—barber 1/6.
            
            
              
              10.
              
              Pd. barber 1/6—portage 1/6—servts. 7/6.
            
            
              
              Pd. James for washing 6/ for comb for Polly 6/.
            
            
              
              Pd. pontage at Richmond 10/3.
            
            
              
              Gave Colo. Randolph’s postillions 6/.
            
            
              
              Note if E. Randolph keeps the Encyclopedie sent him the price is 260₶ = £14–8–10.
            
            
              
              12.
              
              Gave J. Bolling’s postillions at Eppington 6/.
            
            
              Dec.
              17.
              
              Gave Mr. Eppes’s postilions 6/.
            
            
              
              20.
              
              Gave servts. at Mr. Skipwith’s 1/3.
            
            
              
              Pd. ferrge. Goochld. C. H. 7/6.
            
            
              
              22.
              
              Pd. entt. at Ellis’s 17/1.
            
            
              
              23.
              
              Pd. do. at Byrd ordinary 18/4 servt. 1/3.
            
            
              
              Pd. corn at Gadberry’s 3/.
            
            
              
              Arrived at Monticello.
            
            
              
              24.
              
              Pd. waggonage of baggage 34/6.
            
            
              
              25.
              
              Pd. pr. snuffers at Bell’s store 1/6.
            
            
              
              26.
              
              Gave Mr. Skipwith’s postilion 18/.
            
            
              
              Pd. for 16. chickens 5/—eggs 3/4.
            
            
              
              Pd. for a living raccoon 6/.
            
            
              
              30.
              
              Repd. my sister Lewis 6/.
            
          
        